PER CURIAM.
On appellant’s motion for a rehearing attention is called to the fact that, in the course of the opinion, it was erroneously stated that the case was tried upon the theory that the Wisconsin statute with reference to the erection and maintenance of telltales had no application. The fact was, the case was submitted to the jury upon the theory that the statute had no application, but during the course of the trial, appellant insisted that it had. As stated in the opinion, negligence on the part of the appellant was based upon the claim that appellant constructed a telltale which was not reasonably designed to prevent the ropes from becoming lodged. The statute required that the ropes be suspended from a rod or beam, nothing being said about a platform.
The telltale in question was constructed with a platform thirty inches wide, which it was claimed made a better lodging place for the ropes than a rod or beam. The trial court took the view that the' statute had no application because the telltale was erected prior to, the time the statute went into effect, and in respect to the negligence charged, the structure did not comply with the statute in any event. Appellant made no special requests to have any particular question with reference to the statute submitted to the jury, and we cannot discover wherein the court erred.
Application denied.